SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

749
CAF 14-00557
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF ELIZABETH A. DENISE,
PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

THEODORE R. DENISE, RESPONDENT-RESPONDENT.


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.

WENDY S. SISSON, GENESEO, FOR RESPONDENT-RESPONDENT.

LORENZO NAPOLITANO, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered March 17, 2014 in a proceeding pursuant to Family
Court Act article 6. The order granted custody of the subject child
to respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner mother appeals from an order that, inter
alia, awarded respondent father custody of the parties’ child.
Contrary to the mother’s contention, “this proceeding involves an
initial court determination with respect to custody and, ‘[a]lthough
the parties’ informal arrangement is a factor to be considered, [the
father] is not required to prove a substantial change in circumstances
in order to warrant a modification thereof’ ” (Matter of Thillman v
Mayer, 85 AD3d 1624, 1625). Affording great deference to Family
Court’s assessment of witness credibility, we conclude that the
court’s determination to award custody of the child to the father with
liberal visitation to the mother is supported by a sound and
substantial basis in the record (see Matter of Cross v Caswell, 113
AD3d 1107, 1107; see generally Eschbach v Eschbach, 56 NY2d 167,
172-174).




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court